Exhibit 10.28
Execution Version

ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated effective as of February 21,
2014, by and among BREITBURN OPERATING L.P., a Delaware limited partnership (the
“Company”), BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (the “Parent”),
BreitBurn GP, LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General
Partner”), the Subsidiaries of the Parent and/or the Company, as guarantors (the
“Subsidiary Guarantors”, and together with the Parent, the Parent GP, and the
General Partner, the “Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity “Administrative
Agent”). Capitalized terms used in this Amendment, and not otherwise defined in
this Amendment, have the meanings assigned thereto in the Credit Agreement
defined below.
W I T N E S S E T H:


WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by the following: that certain First Amendment to Second Amended and
Restated Credit Agreement and Consent and First Amendment to Security Agreement
dated as of September 17, 2010, Second Amendment dated as of May 9, 2011, Third
Amendment dated as of August 3, 2011, Fourth Amendment dated as of October 5,
2011, Fifth Amendment dated as of May 25, 2012, Sixth Amendment dated as of
October 11, 2012, Seventh Amendment dated as of February 26, 2013, Eighth
Amendment to Second Amended and Restated Credit Agreement dated as of May 22,
2013, Ninth Amendment to Second Amended and Restated Credit Agreement dated as
of July 15, 2013 and Tenth Amendment to Second Amended and Restated Credit
Agreement dated as of November 6, 2013 (as further amended, modified or restated
from time to time, the “Credit Agreement”), whereby upon the terms and
conditions therein stated the Lenders have agreed to make certain loans to the
Company upon the terms and conditions set forth therein;


WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:


SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:


(a)    Section 1.01 of the Credit Agreement is amended by deleting the
definition of “Triggering Event”.


(b)    Section 8.05(e) of the Credit Agreement is amended and restated in its
entirety as follows:    


“(e)    Senior Unsecured Notes and guaranties given by the Company, the Parent
or any Subsidiary that is a guarantor hereunder with respect thereto; provided
that the principal amount of such Senior Unsecured Notes shall not exceed the
Borrowing Base in effect at the time of issuance (before giving pro forma effect
to the attendant automatic reduction in the Borrowing Base required by the
second proviso of this clause (e)), further provided that, the Borrowing Base
shall automatically reduce on the date of such issuance of Senior Unsecured
Notes by an amount equal to 25% of the stated principal amount of such Senior
Unsecured Notes, except to the extent that the proceeds from the issuance of
such Senior Unsecured Notes are used to refinance all or a portion of the
principal amount of Senior Unsecured Notes existing at such time;”


(c)    Section 8.14 of the Credit Agreement is amended and restated in its
entirety as follows:


“Section 8.14    Interest Coverage Ratio.


Parent shall not permit the ratio of EBITDAX to Consolidated Interest Expense
for the four fiscal quarters ending on the last day of each fiscal quarter
beginning with the fiscal quarter ended December 31, 2013, to be less than 2.50
to 1.00.”


(d)    Section 8.15 of the Credit Agreement is amended and restated in its
entirety as follows:


“8.15    Reserved.”


SECTION 2.        Guarantor Confirmation.


(a)The Guarantors hereby consent and agree to this Amendment and each of the
transactions contemplated hereby.


(b)The Company and each Guarantor ratifies and confirms the debts, duties,
obligations, liabilities, rights, titles, pledges, grants of security interests,
liens, powers, and privileges existing by virtue of the Loan Documents to which
it is a party.


(c)The Company and each Guarantor agrees that the guarantees, pledges, grants of
security interests and other obligations, and the terms of each of the Security
Agreements and Guaranties to which it is a party, are not impaired, released,
diminished or reduced in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all Obligations.


(d)The Company and each Guarantor acknowledges and agrees that all terms,
provisions, and conditions of the Loan Documents to which it is a party (as
amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.
SECTION 3.    Conditions of Effectiveness. This Amendment and the amendments
hereunder shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
(a)Amendment. The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Issuing Lender, each of the Lenders, the Company, and the Guarantors (which may
be by telecopy or PDF transmission).
(b)No Default; Representations and Warranties. As of the Amendment Effective
Date:
(i)    the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in clauses (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);
(ii)    no Default or Event of Default shall exist; and
(iii)    since December 31, 2012, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c)Payment of Fees. The Company shall have paid all accrued and unpaid fees,
costs and expenses owed pursuant to this Amendment to the extent then due and
payable on the Amendment Effective Date.
(d)Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.


SECTION 4.    Representations and Warranties. Each of the Company and the Parent
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that such Persons are relying on the following representations and
warranties in executing this Amendment, as follows:
(a)    It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.
(b)    The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
(c)    This Amendment does not and will not violate any provisions of any of the
Organization Documents of the Company.
(d)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.
(e)    After giving effect to this Amendment, no Default or Event of Default
will exist, and all of the representations and warranties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of this date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).


SECTION 5.    Reference to and Effect on the Credit Agreement.


(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
SECTION 6.    Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
SECTION 7.    Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
SECTION 8.    Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.
SECTION 9.    Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 10.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.
SECTION 11.    Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 12.    NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE COMPANY, THE GUARANTORS,
ADMINISTRATIVE AGENT, ISSUING LENDER AND/OR LENDERS REPRESENT THE FINAL
AGREEMENT BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
SECTION 13.     No Waiver. Each of the Company and the Parent hereby agrees that
no Event of Default and no Default has been waived or remedied by the execution
of this Amendment by the Administrative Agent or any Lender. Nothing contained
in this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.


[Signature Pages Follow]






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


LOAN PARTIES:


BREITBURN OPERATING L.P., a Delaware limited partnership
By:
BreitBurn Operating GP, LLC, its general     partner

BREITBURN ENERGY PARTNERS L.P., a Delaware limited partnership
By:    BreitBurn GP, LLC, its general partner
BREITBURN OPERATING GP, LLC, a Delaware limited partnership
BREITBURN FINANCE CORPORATION, a Delaware corporation
BREITBURN MANAGEMENT COMPANY, LLC, a Delaware limited liability company
ALAMITOS COMPANY, a California corporation
BREITBURN FLORIDA LLC, a Delaware limited liability company
By:
BreitBurn Operating L.P., its sole member

By:    BreitBurn Operating GP, LLC, its
        general partner
BREITBURN FULTON LLC, a Delaware limited liability company
BEAVER CREEK PIPELINE, L.L.C., a Michigan limited liability company
GTG PIPELINE LLC, a Virginia limited liability company
MERCURY MICHIGAN COMPANY, LLC, a Michigan limited liability company
TERRA ENERGY COMPANY LLC, a Michigan limited liability company
TERRA PIPELINE COMPANY LLC, a Michigan limited liability company
PHOENIX PRODUCTION COMPANY, a Wyoming corporation
BREITBURN TRANSPETCO GP LLC, a Delaware limited liability company
By:    BreitBurn Operating L.P., its sole             member
By:    BreitBurn Operating GP, LLC, its
        general partner
BREITBURN TRANSPETCO LP LLC, a Delaware limited liability company
By:    BreitBurn Operating L.P., its sole             member
By:    BreitBurn Operating GP, LLC, its
    general partner
TRANSPETCO PIPELINE COMPANY, L.P., a Delaware limited partnership
By:    BreitBurn Operating L.P., on behalf             of itself and as the sole
member of             BreitBurn Transpetco GP LLC, each             a general
partner         
By:    BreitBurn Operating GP, LLC, its
        general partner
BREITBURN OKLAHOMA LLC, a Delaware limited liability company
By:    BreitBurn Operating L.P., its sole             member
By:    BreitBurn Operating GP, LLC, its
        general partner




By:    /s/ James G. Jackson                
James G. Jackson
Chief Financial Officer




PARENT GP:


BREITBURN GP, LLC,
a Delaware limited partnership




By:    /s/ James G. Jackson                
James G. Jackson
Chief Financial Officer






WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing Lender,
Swing Line Lender and a Lender




By:    /s/ Matt Turner                    
Matt Turner
Vice President


THE BANK OF NOVA SCOTIA,
as a Lender




By:    /s/ Terry Donovan    
Name: Terry Donovan
Title: Managing Director


BANK OF MONTREAL,
as a Lender




By:    /s/ Gumaro Tijerina    
Name: Gumaro Tijerina
Title: Managing Director


UNION BANK, N.A.,
as a Lender




By:    /s/ Lara Sorokolit    
Name: Lara Sorokolit
Title: Vice President


BARCLAYS BANK PLC,
as a Lender




By:    /s/ Vanessa A. Kurbatskiy    
Name: Vanessa A. Kurbatskiy
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ David Morris    
Name: David Morris
Title: Authorized Officer


ROYAL BANK OF CANADA,
as a Lender




By:    /s/ Mark Lumpkin, Jr.    
Name: Mark Lumpkin, Jr.
Title: Authorized Signatory


THE ROYAL BANK OF SCOTLAND plc,
as a Lender




By:    /s/ Sanjay Remond    
Name: Sanjay Remond
Title: Director


SANTANDER BANK, N.A.,
as a Lender




By:    /s/ Aidan Lanigan    
Name: Aidan Lanigan
Title: Senior Vice President




By:    /s/ Puiki Lok    
Name: Puiki Lok
Title: Vice President


COMPASS BANK,
as a Lender




By:    /s/ Umar Hassan    
Name: Umar Hassan
Title: Vice President


COMERICA BANK,
as a Lender




By:    /s/ Mark Fuqua    
Name: Mark Fuqua
Title: Senior Vice President


CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender




By:     /s/ Michael Spaight    
Name: Michael Spaight
Title: Authorized Signatory




By:     /s/ Samuel Miller    
Name: Samuel Miller
Title: Authorized Signatory


TORONTO DOMINION (TEXAS) LLC,
as a Lender




By:    /s/ Masood Fikree    
Name: Masood Fikree
Title: Authorized Signatory


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender




By:    /s/ Mark Roche    
Name: Mark Roche
Title: Managing Director




By:    /s/ Michael D. Willis    
Name: Michael D. Willis
Title: Managing Director


FIFTH THIRD BANK,
as a Lender




By:    /s/ Byron Cooley    
Name: Byron Cooley
Title: Executive Director


MIZUHO BANK LTD.,
as a Lender




By:    /s/ Raymond Ventura    
Name: Raymond Ventura
Title: Deputy General Manager


ONEWEST BANK, FSB,
as a Lender




By:    /s/ Sean Murphy    
Name: Sean Murphy
Title: Executive Vice President


SUNTRUST BANK,
as a Lender




By:    /s/ Chulley Bogle    
Name: Chulley Bogle
Title: Vice President






BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:    /s/ Parul June    
Name: Parul June
Title: Vice President

    
H-1027134v2        Eleventh Amendment